The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-15 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 3, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor structure, comprising: 
wherein the lower source/drain area is formed only at an intersection between the S.T.I. region and one or more of the first semiconductor fin, the second semiconductor fin, the third semiconductor fin.
Independent Claim 11, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor structure, comprising: 
at least two parallel segments above and immediately adjacent to the lower source/drain area and oriented in a first direction across the lower source/drain area, wherein the S.T.I. region that is beneath the lower source/drain area between the parallel segments is a trapezoidal-like-shape in which each of two non-parallel sides are defined by curves which curve away from each other at a lower region; and 
a connecting segment above and immediately adjacent to the lower source/drain area and oriented in a second direction across the lower source/drain area, wherein the connecting segment extends laterally between and is in direct contact with adjacent ends of the parallel segments such that the semiconductor body is essentially H-shaped from a top-down view.

Claims 4-10 and 12-15 are also allowed on the same reasons as they depend on the allowable independent claims 3 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817